Citation Nr: 0023557	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  92-00 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966 and from May 1967 to February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) following June 1991 and August 1997 decisions of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of service connection for peripheral 
neuropathy.


REMAND

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits when their applications are 
incomplete.  The United States Court of Appeals for Veterans 
Claims (Court) has held that this duty includes a duty to 
notify claimants of the need to provide evidence relating to 
medical causation where the claimant has made statements 
indicating the existence of such evidence that would, if 
true, make the claim plausible.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  See also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997) (reaffirming the principles set forth 
in Robinette).

In the present case, the veteran contends that he has 
peripheral neuropathy that was caused by his exposure to 
herbicides while serving in the Republic of Vietnam.  In 
support of his claim he submitted several statements from 
individuals who had known him over the years since service.  
In one of those statements, dated in August 1999, it was 
noted that the veteran had indicated that VA doctors had 
recognized the symptoms and physical problems he was 
experiencing as being due to the effects of exposure to Agent 
Orange.  Additionally, in April 1992,when the veteran first 
articulated his theory that the peripheral neuropathy was due 
to in-service exposure to Agent Orange, he indicated that 
recent research had shown that Agent Orange may have been a 
factor in his condition.  Also, in an April 1999 letter, 
Khaled F. Jreisat, M.D., reported that the veteran had told 
him that the peripheral neuropathy was presumed to be caused 
by exposure to Agent Orange.  Such statements indicate that 
there may be medical opinion, especially from VA clinicians, 
to the effect that the veteran's peripheral neuropathy was 
caused by herbicide exposure during his military service.  
Because a medical opinion of that sort, if submitted into 
evidence, could make "complete" the veteran's application 
for service connection, comments such as those noted above 
regarding the likely existence of such an opinion triggers 
VA's duty to notify pursuant to 38 U.S.C.A. § 5103(a) and 
Robinette v. Brown.  Because the veteran has not yet been 
provided with the required notice, a remand is required.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran 
and advise him that, in order to make 
his claim of service connection well 
grounded, he needs to obtain and submit 
competent medical evidence demonstrating 
that the claim is plausible.  He should 
be advised that the submission of an 
opinion from a physician, or other 
qualified health care provider, 
indicating that peripheral neuropathy 
was caused by herbicide exposure in 
service is the type of evidence needed 
to satisfy this requirement.  He should 
be given a reasonable opportunity to 
respond to the RO's communication.

	2.  The RO should make an effort to 
obtain any additional VA treatment 
records that may not have been 
previously obtained.  The RO should 
document its efforts to supplement the 
record, and any additional materials 
obtained should be associated with the 
claims folder.

	3.  After completing the actions 
outlined above, the RO should take 
adjudicatory action on the veteran's 
claim, to include a determination on the 
question of whether the claim is well 
grounded.  If the RO concludes that the 
claim is well grounded, the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.

If the benefit sought is denied, a supplemental statement of 
the case should be issued.  After the veteran and his 
representative have been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he may submit additional 
evidence and/or argument.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


